                  Case 2:21-mj-30077-DUTY ECF No. 1, PageID.1
                                               AUSA:             Filed 02/12/21 Telephone:
                                                       Barbara Lanning            Page 1 of   6 226-9100
                                                                                           (313)
AO 91 (Rev. ) Criminal Complaint                 Special Agent:      Mark Jackson               Telephone: (313) 202-3400

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan              Case: 2:21−mj−30077
                                                                                          Assigned To : Unassigned
United States of America
   v.                                                                                     Assign. Date : 2/12/2021
Jamel Witcher                                                                             Description: USA V. JAMEL
                                                                         Case No.
                                                                                          WITCHER (CMP)(MEV)




                                                  CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              January 25, 2021               in the county of          Washtenaw       in the
        Eastern           District of      Michigan       , the defendant(s) violated:
          Code Section                                           Offense Description
        18 U.S.C. § 922(g)                            Prohibited person in possession of a firearm




          This criminal complaint is based on these facts:
see attached affidavit.




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                                 Mark A. Jackson, Special Agent (ATF)
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date:        February 12, 2021                                                              Judge’s signature

City and state: Detroit, Michigan                                       Hon. Kimberly G. Altman, United States Magistrate Judge
                                                                                          Printed name and title
    Case 2:21-mj-30077-DUTY ECF No. 1, PageID.2 Filed 02/12/21 Page 2 of 6




                                    AFFIDAVIT

      I, Mark A. Jackson, being duly sworn, hereby state the following:

            I.    INTRODUCTION AND AGENT BACKGROUND

      1.     I have been employed as a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms and Explosives in Detroit, Michigan since 2000. Prior to this, I

was employed as a Senior Customs Inspector with the United States Customs

Service in Detroit, Michigan for approximately three and a half years. Along with

other training I have received, I am a certified law enforcement instructor and

regularly teach firearms trafficking courses to ATF and other agencies both at the

ATF Academy and at advanced firearms trafficking training courses. I have

participated in hundreds of investigations involving violations of federal firearms

and narcotics laws, resulting in the arrest and convictions of numerous criminal

defendants and the seizure of large quantities of firearms.

      2.     I make this affidavit from personal knowledge based on my

participation in this investigation, including witness interviews by myself and/or

other law enforcement agents, communications with others who have personal

knowledge of the events and circumstances described herein, and information

gained through my training and experience. The information outlined below is

provided for the limited purpose of establishing probable cause and does not

contain all details or all facts of which I am aware relating to this investigation.


                                           1
    Case 2:21-mj-30077-DUTY ECF No. 1, PageID.3 Filed 02/12/21 Page 3 of 6




      3.       This affidavit is intended to show only that there is sufficient probable

cause for the requested warrant, and it does not set forth all of my knowledge about

this matter.

      4.       I am conducting an investigation into a violation of 18 U.S.C. §

922(g) - (prohibited person in possession of a firearm) committed by Jamel

WITCHER. This affidavit is being submitted in support of an application for an

arrest warrant for Jamel WITCHER.

                              II.   PROBABLE CAUSE

      5.       On January 24, 2021, at approximately 7:05 pm, Michigan State

Police responded to the area of I-94 and Woodward Avenue, Detroit, Michigan on

a call of a freeway shooting. At the scene, officers met with the victim of the

shooting. The victim described a road rage type incident, where an unknown black

male suspect pulled alongside the victim, rolled down his driver’s side window,

pointed a gun at the victim, and fired several shots into the victim’s vehicle. The

victim reported the suspect was driving a greyish-white Chevrolet Equinox bearing

Virginia license plate UJR5668.

      6.       Michigan State Police investigated the suspect’s vehicle and

discovered that the Chevrolet Equinox bearing Virginia plate UJR5668 is a rental

vehicle owned by Hertz Rental Company. A Hertz representative told law




                                            2
   Case 2:21-mj-30077-DUTY ECF No. 1, PageID.4 Filed 02/12/21 Page 4 of 6




enforcement that the vehicle was currently rented by Brenda Saulsberry of XXXX

Holmes Road, Ypsilanti, Michigan.

      7.    On January 25, 2021, Michigan State Police applied for and received

a state search warrant for XXXX Holmes Road, Ypsilanti, Michigan. WITCHER

and his girlfriend Char-Kisha Roberts were both present in the home at the time

Michigan State Police served the warrant. While executing the search warrant,

troopers located an American Tactical Imports, model Omni Hybrid, multi-caliber

pistol bearing serial number NS185931 under the mattress in the southeast

bedroom. Troopers also discovered clothes and a wallet belonging to Jamel

WITCHER in the same bedroom. Additionally, when asked, WITCHER and his

girlfriend referred to the southeast bedroom as their bedroom. Troopers retrieved

additional clothing and shoes for WITCHER from the southeast bedroom prior to

transporting him to the post. Michigan State Police took Roberts and WITCHER

into custody.

      8.    Officers advised WITCHER of his Miranda rights. He stated he

wanted to speak with a lawyer and the interview concluded. While D/Sgt. Clark

was placing WITCHER back in the holding cell, WITCHER made several

unsolicited comments about being in a road rage incident on I-94. Later, while

officers were transporting him to the Detroit Detention Center, WITCHER made

several unsolicited comments to Trooper Harba, including that he was on parole


                                         3
   Case 2:21-mj-30077-DUTY ECF No. 1, PageID.5 Filed 02/12/21 Page 5 of 6




for a case out of Ohio and several more comments about being in a road rage

incident and shooting the victim.

      9.     On February 8, 2021, I reviewed Jamel WITCHER’s criminal history

and parole report. WITCHER was convicted in 2014 in Ohio for felony

Delivery/Manufacture/Possession of a Controlled Substance. WITCHER was

paroled for this offense in 2018 and has a discharge date of November, 2023.

      10.    On February 9, 2021, I received confirmation from Special Agent

Shannon Richardson that the American Tactical Imports Omni handgun bearing

serial number NS185931 was manufactured outside the State of Michigan, thus

travelling in interstate commerce.




                          [Space left intentionally blank.]




                                         4
   Case 2:21-mj-30077-DUTY ECF No. 1, PageID.6 Filed 02/12/21 Page 6 of 6




                                III.   CONCLUSION

        11.    Based on these facts, I have probable cause to believe that Jamel

WITCHER, knowing that he was previously convicted of a felony, did unlawfully

possess a firearm in violation of 18 U.S.C. § 922(g).

                                               Respectfully submitted,



                                               Mark A. Jackson, Special Agent
                                               Bureau of Alcohol, Tobacco,
                                               Firearms and Explosives

Sworn to before me and signed in my
presence and/or by reliable electronic means.



HON. KIMBERLY G. ALTMAN
UNITED STATES MAGISTRATE JUDGE

Date:   February 12, 2021




                                           5
